Cook, J.,
dissenting. Since Sherri Clifton’s divorce was finalized just nine days before the sexual intercourse in respondent’s office, I agree with the relator that Clifton ought to have been considered an “existing” rather than a “former” client for purposes of assessing the gravity of respondent’s disciplinary breach. Moreover, a few days before the incident, Clifton had been a psychiatric in-patient in the Richland Hospital and respondent knew that she was mentally unstable. Considering the above two factors with respondent’s guilty pleas to sexual imposition and falsification, which conduct involves moral turpitude, fraud, and deceit, I would impose at least a six-month suspension and stay no part of it.
Lundberg Stratton, J., concurs in the foregoing dissenting opinion.